Zane, C. J.:
Tbe complainant filed in tbis court its bill in chancery under an act of Congress in force March 3, 1887. Tbe bill prayed that a decree be made by tbis court forfeiting tbe charter and dissolving tbe corporation known as tbe “Church of Jesus Christ of Latter-Day Saints,” as well as for tbe appointment of a receiver of tbe assets of tbe corporation, until disposition could be made thereof according to law, and for other relief. The motion for tbe appointment of a receiver is now submitted for our decision, on tbe bill and tbe facts as stated in a stipulation entered into by tbe parties and filed in tbe case.
On tbe eighth day of February, 1851, tbe assembly of tbe so-called State of Deseret, afterwards organized as tbe Territory of Utah, passed an ordinance incorporating tbe Church of Jesus Christ of Latter-Day Saints. After the organization of the territory of Utah, this ordinance was re-enacted January 19, 1855, by tbe legislature and approved by the governor of tbe territory. Tbis is tbe charter in question. Its terms are as follows:
“An ordinance incorporating tbe Church of Jesus Christ of Latter-Day Saints.
“Section 1. Be it ordained by the general assembly of tbe state of Deseret, that all that portion of the inhabitants of said state which now are, or hereafter may become, residents therein, and which are known and distinguished as ‘The Church of Jesus Christ of Latter-Day Saints,’ are hereby incorporated, constituted, made, and declared a body corporate, with perpetual succession, under the original name and style of ‘The Church of Jesus Christ of Latter-Day Saints,’ as now organized with full power and authority to sue and be sued, defend and be defended, in all courts, of law or equity in this state; to establish, *364order, and regulate worship; and hold and occupy real and personal estate, and have and nse a seal, which they may alter at pleasure.
“Sec. 2. And be it further ordained that said body or church as a religious society, may at a general or special conference elect one ‘trustee in trust,’ and not to exceed twelve assistant trustees, to receive, hold, buy, sell, manage, use, and control the real and personal property of said church, which said property shall be free from taxation; which trustee and assistant trustees, when elected or ap- ’ pointed, shall give bonds, with approved security, in whatever sum the said conference may deem sufficient, for the faithful performance of their several duties; which said bonds, when approved, shall be filed in the general church recorder’s office, at the seat of general church business, when said bonds are approved by said conference; and said trustee and assistant trustees shall continue in office during the pleasure of said church; and there shall also be made, by the clerk of the conference of said church, a certificate of such election or appointment of said trustee and assistant trustees, which shall be recorded in the general church recorder’s office, at the seat of general church business; and when said bonds are filed, and said certificates recorded, said trustee or assistant trustees may receive property, real or personal, by gift, donation, bequests, or in any manner, not incompatible with the principles of righteousness or the rides of justice; inasmuch as the same shall be used, managed, or disposed of for the benefit, improvement, erection of houses for public worship and instruction, and . the well-being of said church.
“Sec. 3. And be it further ordained that, as said church holds the constitutional and original right, in common with all civil and religious communities, ‘to worship God according to the dictates of ’ conscience;’ to reverence communion agreeably to the principles of truth, and to solemnize marriage compatible with the revelations of Jesus Christ — for the security and full enjoyment of all blessings and privileges embodied in the religion of Jesus Christ, free to all, it is also declared that said church does *365and shall possess and enjoy continually the power and authority, in and of itself, to originate, make, pass, and establish rules, regulations, ordinances, laws, customs, and criterions, for the good order, safety, government, convenience, comfort, and control of said church, and for the punishment or forgiveness of all offenses relative to fellowship, according to church covenants; that the pursuit of bliss, and the enjoyment of life, in every capacity of public association and domestic happiness, temporal expansion, or spiritual increase upon the earth, may not legally be questioned-, provided, however, that each and every act or practice so established, or adopted for law or custom, shall relate to solemnities, sacraments, ceremonies, consecrations, endowments, tithings, marriages, fellowship, or the religious duties of man to his Maker; inasmuch as the doctrines, principles, practices, or performances support virtue and increase morality, and are not inconsistent with or repugnant to the Constitution of the United States, or of this state, and are founded in the revelations of the Lord.
“Sec. 4. And be it further ordained that said church shall keep at every fully organized branch or stake, a registry of marriages, births, and deaths, free for the inspection of all members, and for their benefit.
“Sec. o. And be it further ordained that the presidency of said church shall fill all vacancies of the assistant trustees, necessary to be filled until superseded by the conference of said church.
“Sec. 6. Be it further ordained that no assistant trustee or trustees shall transact business in relation to buying, selling, or otherwise disposing of church property, without the consent or approval of the trustee in trust of said church.”
The purposes of the corporation as indicated by the powers conferred upon it by this charter are numerous and varied. Some of them, it is true, are expressed in vague terms; but the capacity is granted to act in various ways, and to make laws and regulations with respect to very many subjects. The corporation is confined to no particular purpose. No precedent can be found for conferring *366upon, a private corporation sucb a variety o£ capacities. Some of them, it is believed, are above the reach of human laws. The law-making power of the state, for the purpose of better government and for the public good, enacts charters conferring a portion of the powers intrusted to it upon the people of a city or village; others authorizing charitable, educational, or religious institutions; and others providing for various pursuits and enterprises. These artificial agencies are provided in order that the people may more conveniently and successfully co-operate for the good of all, and for the advancement of human happiness.
The charter of a corporation should always specify the purpose for which the corporation is organized, and powers adapted to that purpose should be granted. If the corporation is to be a public one, powers adapted to the regulations of conduct and to public purposes should be given, with such incidental capacity to do business as may be.essential to such an organization, and no more. It should never be allowed to engage in general business. If a charter authorizes the organization of a company to acquire and operate a railroad, the power to engage in agriculture should not be granted also. So, if a worshiping congregation should desire to purchase a lot of ground, and to build a church and a parsonage, and to employ a minister, the charter should authorize the corporation to do so, but should not confer upon such an organization powers adapted to municipal government, or to the purchase and sale of real and personal property without limit, nor should such corporations engage in general business.
It is an accepted doctrine that the common weal demands that private corporations should' be limited each to a particular and specified purpose. Even when so limited they often acquire great influence. If the legislature, by the instrumentality of the same charter, may authorize the organization of a company for all purposes, if the company may enter upon every field of enterprise, and engage in every pursuit, and may also control human conduct by means of the powers of a municipal government, and at the same time may possess those of a religious corpora*367tion, sucb corporate influence will- be manifested as never before. Tbe charter of the Church of Jesus Christ of Latter-Day Saints is most extraordinary in the extent of the authority it assumes to confer upon, and in the number, the variety, and the scope of the powers it places in the hands of, a religious body. If declares, in effect, that all the Mormon people, who at the time of its enactment were, or who might afterwards become, residents of the territory, are a body corporate, with perpetual succession.
This corporation, at the time of its organization, embraced nine-tenths of the inhabitants of the territory— many thousands of people. At the present time it includes probably more than 120,000, and if, in the future, people should continue to be gathered in from all quarters of the globe as they have in the past, their number at no distant day will reach a quarter of a- million. The corporation extends over the whole territory, including numerous congregations in various localities. At the head of this corporate body, according to the faith professed, is a seer and revelator, who receives in revelation the will of the infinite God concerning the duty of man to himself, to his fellow-beings, to society, to human government, and to God. In subordination to this head are a vast number of officers of various kinds and descriptions, comprising a most minute and complete organization. The people comprising this organization claim to be directed and led by inspiration that is above all human wisdom, .and subject to a power above all municipal government — above all “man-made laws.” These facts belong to history, therefore we have taken notice of them.
Upon such a religious organization as this, unusual and extraordinary powers are conferred by this charter, such as the right of acquiring and disposing of real and personal property without limit, and with exemption from taxation; the authority to solemnize marriage according to revelation; the continuous and inherent authority to-make laws and “criterions” for the good order, safety, government, convenience, comfort, and control of the church, which is equivalent to saying the Mormon people; also for *368tbe punishment or forgiveness of all offenses relative to fellowship, according to church covenants — that is to say, the church may impose or inflict any punishment, if according to its covenants; what those covenants may be the public may not know. Further, it is declared that the enjoyment of life in every capacity of public association, domestic happiness, and temporal expansion u}3on the earth, may not legally be questioned. Here is a wide field of human conduct for a government to agree not to question. Human beings have the capacity to associate publicly for very many purposes, and such association may become disorderly, and require legal control. In “domestic happiness” this church professes to believe is included polygamy; in the estimation of others, domestic happiness might include some other practice injurious to society. In the same manner “temporal expansion” might take a direction requiring control. This grant of power was followed by a proviso that the laws and customs established should “relate to solemnities, sacraments, ceremonies, consecrations, endowments, tithing, marriages, fellowship, or the religious duties of man to his Maker; and that the same support virtue and increase morality, and are not inconsistent with or repugnant to the constitution of the United States or of this state, and are founded in the revelations of the Lord.”
The above terms, “solemnities, sacraments, ceremonies, consecrations, and endowments” may be polygamy and unlawful cohabitation in disguise; in fact marriage is included in terms in the charter, without specification of the kind of marriage. This is probably the first time that any legislature committed the regulation of marriage and tithing to a private corporation. It is safe to assume that the right to regulate such matters was never before attempted to be contracted away to a church or any other body of men. Nor are we aware that the right to regulate man’s duty to his Maker was ever included in a contract. And, finally, this charter provides that such laws and customs shall be founded in the revelations of the Lord. This too, probably, is the first time that a legislature expressly limited the rules and laws that a corporation might make *369by tbe revelations of tbe Lord, and make a grant thereof to any person, natural or artificial.
In this charter the respondent insists the church gained a vested right upon its acceptance, and that Congress has no power to disapprove or to annul it. We know of no precedent for holding that a corporation could obtain a vested right in a charter like this. Had the territorial legislature the power to grant a vested right to such a charter? The case of Dartmouth College v. Woodward, 4 Wheat., 518, has been regarded as settling the question that the charter of a private corporation constitutes a contract between a state and the corporation. By this contract the corporation, in consideration of presumed benefits to the public, obtains a vested right in the charter, unless the constitution or a general law of the state, or the charter itself, reserves the right to amend or appeal. But we find no case holding that a charter granted by the legislature of a territory gives such a vested right.
Again, it will be found, we think, that the powers granted by a state in such charters were limited to some particular purpose; that they did not embrace powers which the legislature possessed for the purpose of government, to be exercised by that body alone, or conferred upon some municipal government for the same purpose. Such powers are never granted by the people to the legislature to be bartered and sold. A government based upon the will of the people must ever keep such authority within reach of the people’s will. Legislatures are but the agents of the people, with authority to make laws within constitutional limits, but without authority to give or to contract away powers to make laws to govern the people so that private parties may gain vested rights in them. The charter in question assumes to grant to the corporation power to make regulations and laws with respect to marriage, tithing, fellowship, etc. It confers in express terms upon the church power and authority to originate, make and pass rules, regulations, ordinances and to establish customs and “cri-terions,” for the government, convenience, and control of the church, (which means the whole Mormon population of the territory,) as well as the right to acquire by purchase *370or otherwise real and personal property, and to sell or dispose of it at pleasure. Such are some of the powers conferred upon this church corporation by this remarkable act. To such a charter it is claimed the church has acquired a vested right. If this proposition is sound the corporate body known as the “Church of Jesus Christ of Latter-Day Saints” may endure under this charter to distant ages. But we are of the opinion that a vested right could not be acquired in such a charter.
Further, Congress possesses the power to enact laws for the government of the territories. It may make provision for territorial governments, and extend the authority of territorial legislatures to all rightful subjects of legislation. Such territorial governments occupy towards Congress something of the same relation as municipalities — such as city governments — fill towards the state legislatures. A state legislature can repeal the charter of a municipal government, and the ordinances passed under it; so Congress can repeal the organic act of a territory, and all territorial enactments, in pursuance of the organic act. Congress is the soverign power to legislate for the territories, and all charters from territorial legislatures must be held to have been accepted with the knowledge that Congress possessed the authority to change or repeal the law creating them. In the case of Bank v. Yankton, 101 U. S., 129, the court said: “The territories are but political subdivisions of the outlying dominion of the United States, * * * and Congress may legislate for them as a state does for its municipal organizations. * * * In the organic act of Dakota there was not an express reservation of power in Congress to amend the acts of the territorial legislature, nor was it necessary. Such a power is an incident of sovereignty, and continues until granted away. Congress may noonly abrogate laws of the territorial legislature, but it may itself legislate directly for the local government. It may make a void act of the territorial legislature valid, and a valid act void. In other words, it has full and complete legislative authority over the people of the territories, and all the departments of the territorial governments. It may do for the territories what the people, undér the constitu*371tion of tbe United States, may do for tbe states.” Tbis we conceive to be tbe law upon tbe subject.
In tbe case under discussion -tbe territory was organized under tbe organic act approved September 9,1850. Among other provisions is tbe following: “That the legislative power of said territory shall extend to all rightful subjects of legislation consistent with tbe constitution of tbe United States and tbe provisions of tbis act. * * * All tbe laws passed by tbe legislative assembly and governor shall be submitted to tbe Congress of tbe United States, and, if disapproved, shall be null and of no effect. Tbe charter in question was a law passed by tbe legislative assembly, and tbe right to disapprove of it was expressly reserved, and. tbe nburcb must be held to have accepted it with tbe knowledge of tbe reserved right of disapproval. That being so, tbe church will not be beard to say that it was accepted without conditions. In order to maintain that tbe charter, when accepted, became a contract binding on Congress, it is necessary to assume that tbe acceptance was unconditional; otherwise it is simply an act of tbe legislature giving to tbe corporation tbe use of tbe authority contained in it during tbe pleasure of Congress. Tbe acceptance of tbe charter subject to disapproval could make tbe charter no more than a license to tbe corporation to use tbe authority granted during tbe pleasure of Congress.
We are of tbe opinion, therefore, from a view of tbe whole subject, both from tbe nature of tbe powers granted by tbe charter itself, and from tbe form of tbe grant and of tbe acceptance, that tbe acceptance did not give tbe corporation a vested right in it.
But, assuming that tbe acceptance of tbe charter did not give a vested right in it, the claim is made that tbe second section of an act of Congress approved July 1, 1862, made tbe charter, as thereby limited, a law of tbe United States, and not subject thereafter to disapproval or repeal. Tbe section is tbis:
“Sec. 2. And be it further enacted, that tbe following ordinance of tbe provisional government of tbe state of Deseret, so-called, namely: ‘An ordinance incorporating tbe Church of Jesus Christ of Latter-Day Saints,’ passed *372February 8, 1851, and adopted, re-enacted, and made valid by. tbe governor and legislative assembly of tbe territory of Utab by an act passed January 19, 1855, entitled ‘An act in relation to tbe compilation and revision of tbe laws and resolutions in force in Utab territory, tlieir publication and distribution,’ and all other acts and parts of acts heretofore passed by tbe said legislative assembly of tbe territory of Utab, which establish, support, maintain, shield or countenance polygamy, be and tbe same hereby are disapproved and annulled: provided, that this act shall be so limited and construed as 'not to affect or interfere with tbe right of property legally acquired under tbe ordinance, heretofore mentioned; nor with tbe right ‘to worship God according to tbe dictates of conscience,’ but only to annul all acts and laws which establish, maintain, protect, or countenance the practice of polygamy, evasively called ‘spiritual marriage,’ however disguised by legal ecclesiastical solemnities, sacraments, ceremonies, consecrations, or other contrivances.”
In the enacting clause of this section the charter in question, termed “An ordinance incorporating the Church of Jesus Christ of Latter-Day Saints,” is repealed in express terms; but the proviso limits the effect of the entire act in these respects: First, so that it shall not affect the right to property legally acquired under the charter; second, so as not to interfere with the right to worship God according to the dictates of conscience; third, so as to annul only all acts and laws which establish, maintain, protect, or countenance the practice of polygamy, evasively called “spiritual marriage,” however disguised by legal or ecclesiastical solemnities, sacraments, ceremonies, consecrations, or other contrivances. The enacting clause was not limited by the proviso in the two respects first mentioned, because that clause simply repealed the charter without interfereing with the rights of property which had been acquired under it, nor did it interfere with the right to worship God according to the dictates of conscience. And it is not clear that the third limitation mentioned left standing any portion' of the charter; for it is expressly stated that the intention of the law was to annul all laws countenancing polygamy or spiritual marriage, though appearing in the law *373disguised by tbe name of a solemnity, a sacramant, a ceremony, a consecration, or.under any other contrivance; and under just such marks as these, we think, polygamy does appear in the charter of the Church of Jesus Christ of Latter-Day Saints. With all such disguises and contrivances stripped from this charter, little, comparatively speaking, is left of it.
But assuming that the expressed intent to annul all acts countenancing polygamy left other provisions in force, was the remainder of the charter made an act of Congress? Such an intention is not expressed. It must have been so made by implication. From the provisions of the act of 1862 it is clear that Congress did not regard the charter as a contract, otherwise it would not have changed its provisions. We may assume that Congress changed the charter according to its conceptions of duty at the time, with the understanding that it might be changed further, or altogether disapproved, whenever in the opinion of Congress the good of society required such change or disapproval. We do not think that the act of Congress of 1862 affords the inference that so much of the charter as remained in force was in effect a law of the United States. This view seems to be in accordance with the opinion of the supreme court of the United States in the case of Bank v. Iowa, 12 How., 1. The territorial legislature of Wisconsin chartered the Miners’ Bank. Afterwards an act of Congress annulled the charter in certain particulars, but left other of its provisions in force. Thereafter the territory was divided by act of Congress, and the territory of Iowa was erected over that part of the former territory of Wisconsin in which the bank was situated. Later, the territorial legislature of Iowa repealed the charter, and directed the settlement of the affairs of the corporation by trustees under the supervision of the court. A quo war-ranto proceeding was instituted against the bank. In deciding the case on appeal the court used this language: “It has been argued in this case that as Congress, in creating the territorial government of Wisconsin and Iowa, reserved to themselves the power of disapproving and thereby annulling the acts of those governments, and had, *374in tbe exercise of that power, stricken out several of tbe provisions of tbe charter of tbe Bank of Dubuque, enacted by tbe legislature of Wisconsin, assenting to tbe residue, that therefore tbe charter of this bank should be regarded as an act of Congress rather than of tbe territorial government. * * * Congress, in creating tbe territorial governments, and in conferring upon them powers of general legislation, did not, from obvious principles of policy and necessity, ordain a suspension of all acts proceeding from those powers, until expressly sanctioned by themselves, while, for considerations equally strong, they reserved the power of disapproving or annulling such acts of territorial legislation as might be deemed detrimental. * * * The charter of the Bank of Dubuque, enacted in all its details and powers ever possessed by it, (and according to which it was in fact organized,) by the legislature of Wisconsin, must be looked upon as the creature of that legislature.”
The seventeenth section of the act of March 3, 1887, under which this bill is filed, is as follows:
' “Sec. 17. That the acts of the legislative assembly of the territory of Utah incorporating, continuing, or providing for the corporation known as the “Church of Jesus Christ of Latter-Day Saints,” and the ordinance of the so-called general assembly of the state of Deseret, incorporating the Church of Jesus Christ of Latter-Day Saints, so far as the same may now have legal force and validity, are hereby disapproved and annulled, and the said corporation, in so far as it may now have, or pretend to have, any legal existence, is hereby dissolved; that it shall be the duty of the attorney general of the United States to cause such proceedings to be taken in the supreme court of the territory of Utah as shall be proper to execute the foregoing provisions of this section, and to wind up the affairs of said corporation conformably to law; and in such proceedings the court shall have power, and it shall be its duty to make such decree or decrees as shall be proper to effectuate the transfer of the title to real property now held and used by said corporation for places of worship, and parsonages connected therewith, and burial grounds, and of the description mentioned in the proviso to section thir*375teen of tbis act, and in section twenty-six of tbis act, to tbe respective trustees mentioned in section twenty-six of tbis act; and for tbe purposes of tbis section said court shall have all tbe powers of a court of equity.”
Tbe power of Congress to dissolve tbe corporation styled tbe “Church of Jesus Christ of Latter-Day Saints” necessarily follows tbe right to annul its charter, which we have held could be done. Tbis disposes of tbe question raised upon tbe first clause of tbe seventeenth section of tbe act.
Tbe last clause of that section, should be considered in connection with sections 13 and 26 of tbe same act. They are as follows:
“Sec. 13. That it shall be tbe duty of tbe attorney general of tbe United States to institute and prosecute proceedings to forfeit and escheat to tbe United States tbe property of corporations obtained or held in violation of section three of tbe act of Congress approved tbe first day of July, 1862, entitled ‘An act to punish and prevent tbe practice of polygamy in tbe territories of tbe United States and other places, and disapproving and annulling certain acts of the legislative assembly of tbe territory of Utah,’ or in violation of section eighteen hundred and ninety of tbe Revised Statutes of tbe United States; and all such property so forfeited and escheated to tbe United States shall be disposed of by tbe secretary of tbe interior, and tbe proceeds thereof applied to tbe use and benefit of tbe common schools in tbe territory in which such property may be: provided, that no building, or tbe grounds appurtenant thereto, which is held and occupied exclusively for purposes of tbe worship of God, or parsonage connected therewith, or burial ground, shall be forfeited.”
“Sec. 26. That all religious societies, sects, and congregations shall have tbe right to have and to bold, through trustees appointed by any court exercising probate powers in a territory, only on tbe nomination of tbe authorities of such society, sect or congregation, so much real property for tbe erection or use of bouses of worship, and for such parsonages and burial grounds as shall be necessary for *376tbe convenience and nse of the several congregations of snch religions society, sect or congregation.”
The . second clause of the seventeenth section quoted makes it the duty of the attorney general of the United States to institute proceedings in this court to wind up the affairs of the corporation dissolved by the first clause of the same section, and gives the court power to make such decree as may be proper to transfer the title to real property held and used by the corporation for places of worship and parsonages connected therewith, and burial grounds, as mentioned in the proviso to section 13, and in section 26 of the same act. For the purpose of such proceeding the court is given all the powers of a court of equity. The proviso of section 13 exempts just such property as last described from forfeiture, with no limitation on value as in the act of 1862; and section 26 gives to all religious societies, sects and congregations the right to hold, through trustees nominated and appointed as therein provided, so much real property for the use of houses of worship, parsonages, and burial grounds as shall be necessary; nor is the value' in this section limited. By the first part of section 13 it is made the duty of the attorney general to institute proceedings to forfeit and escheat to the United States the property of the corporation obtained or held in violation of section 3 of the act of 1862, or of section 1890 of the Revised Statutes of the United States, (which two sections are substantially the same), the property so forfeited and escheated to the United States, and the proceeds thereof are to be applied to the use and benefit of the common schools in the territory in which such property may be.
Section 3 of the act of 1862 is as follows:
“Sec. 3. And be it further enacted that it shall not be lawful for any corporation or association for religious or charitable purposes to acquire or hold real estate in any territory of the United States during the existence of the territorial government of a greater value than $50,000; and all real estate acquired or held by any such corporation or association contrary to the provisions of this act shall be forfeited and escheat to the United States: provided, that *377existing Tested rights in real estate shall not be impaired by the provisions of this section.”
It will be seen that section 13 of the act of March 3, 1887, authorizes the forfeiture only of the property obtained or held in violation of section 3 of the act which took effect July 1, 1862; that is to say, property acquired after the act took effect and in violation of it. And we may here remark that the policy of limiting the amount of land which religious corporations may hold, is not new, but it is a practice that has obtained for ages. It was announced in magna charta more than 600 years ago, and continued by many enactments of parliament designed to meet the evasions and contrivances of the church for escaping the laws. It has been the settled policy in this country, as shown by the statutes of various states, and a quarter of a century ago Congress limited the amount of real estate that any church might hold in any of the territories. It has been the settled design of such statutes to confine church holdings to the amount that is necessary simply for church purposes, and the observance of such laws has been secured by forfeiture, which seems the most appropriate and effectual method.
We are unable to discover that any of the provisions of the act of Congress of March 3, 1887, relating to the corporation of the Church of Jesus Christ of Latter-Day Saints, interferes with vested rights, or is in conflict with any provision of the Constitution of the United States.
This brings us to the question whether the allegations of the bill are sufficient to authorize the appointment of a receiver. The following facts, with others, are alleged in the bill: That the Church of Jesus Christ of Latter-Day Saints was incorporated under the act of the territorial legislature quoted, and did buy and hold large amounts of real estate and personal property of great value in the territory of Utah, after the first day of July, 1862. The precise amount, value, or description thereof the plaintiff was unable to state, but asked leave to prove, and on information and belief alleged the value of the real estate to be about $2,000,000, and the personal property to be about $1,000,000; “that the corporation of the Church of Jesus *378Christ of Latter-Day Saints and the successor of John Taylor (whose name is to this plaintiff unknown) as trustee in trust, and Wilford Woodruff, Lorenzo Snow, Eras-tus Snow, Franklin D. Richards, Brigham Young, Moses Thatcher, Francis M. Lyman, John 'Henry Smith, George Teasdale, Heber J. Grant and John W. Taylor, assistant trustees, the defendants, wrongfully, and in violation of the laws of the United States, still claim to hold and do exercise the powers which were held and exercised by the said corporation of the Church of Jesus Christ of Latter-Day Saints, and are unlawfully possessing and using the real estate mentioned above, and are receiving and unlawfully applying to its and their own use the rents, issues and profits thereof, and falsely and wrongfully claim the right to sell, use, and dispose of the same. Tenth. That since the nineteenth day of February, 1887, there has been and is no person lawfully authorized to take charge of, manage, preserve, or control the property, real and personal, which on or before the day and year last aforesaid was held, owned, possessed and used by the corporation of the Church of Jesus Christ of Latter-Day Saints, and by reason thereof all the said property, as referred to in the third paragraph of this bill, is subject to irreparable and irremediable loss and destruction.”
The reason for the statement of facts in terms so general is sufficiently apparent. When the corporation was dissolved its officers and agents no longer had any legal right to the possession of its property, to its use, to the rents and profits thereof. It further appears from the allegations of the bill that the respondents are receiving and applying to their own use the rents and profits of the property, and claiming the right to sell, use, and dispose of it. Assuming the facts to be as alleged in the bill, a portion of the property must be forfeited, and must es-cheat to the United States, to be applied to the use and benefit of the common schools of the territory of Utah.
“The modern English practice allowing the appointment of a receiver before answer, in cases of emergency, was adopted by the English court of chancery, and has been generally followed in this country. And it may now be *379regarded as the uniform and well-established practice to entertain the application and to grant the relief before answer, where plaintiff can satisfy the court that he has an equitable claim to the property in controversy, and that a receiver is necessary to preserve it from loss, or where a clear case is shown of fraud- and imminent danger, unless the relief is granted.” High. Kec. (2d Ed.) sec. 105. “In all such cases a court of equity necessarily exercises a large discretion as to whether it will or will not take possession of the property by its receiver, and this discretion is governed by a consideration of all the circumstances of the case. It is therefore difficult to establish any fixed rule in such cases, although it may be said generally that if the case as presented upon the application for a receiver is clearly in favor of plaintiff, indicating that he will probably be entitled to a -final recovery, the risk of injury to defendant is very small, and the court does not hesitate to interfere. If there be more doubt as to plaintiff’s right, there is of course more difficulty in passing upon the application, the question being one of degree, as to which it is impossible to lay down any precise rule.” Id., sec. 19; also note 1, under this section.' “Where, indeed, the property is as it were in medio, in the enjoyment of no one, the court can hardly do wrong in taking possession. It is the common interest of all parties that the court should prevent a scramble.” As in the general doctrine to the same effect, is Kerr. Kec., 1-5. We are of the opinion that the facts alleged in the bill are sufficient to authorize the appointment of a receiver according to the prayer.
A further question arises upon the stipulation of facts upon which the motion is submitted — whether these facts are sufficient to authorize the appointment of a receiver.
Among the facts contained in the stipulation on which this motion is submitted are the following:
“On the twenty-eighth day of February, 1887, John Taylor, who was then trustee in trust for the Church of Jesus Christ of Latter-Day Saints, held in trust certain personal property, goods, and chattels of the aggregate value of $268,982.39-|, which it is claimed by the defendants and denied by the plaintiff, had theretofore been contributed *380by tbe individual members of said church for the purpose of building temples, and for other charitable and religious purposes. On said last-named date the said John Taylor, as trustee in trust, executed an instrument in writing, a copy of which is hereto attached and made part hereof, marked Exhibit A. That, in pursuance of the provisions of the instrument aforesaid, certain property of the value approximately as set out below was delivered to the following named ecclesiastical church corporations created and existing under the laws of the territory of Utah:
To the Church Association of Cache Stake of Zion.845,036 09
To the Church Association of Box Elder Stake of Zion.. 16,745 18
To the Church Association of Weber Stake of Zion. 11,480 06
To the Church Association of Morgan Stake of Zion. 2,716 57
To the Church Association of Summit Stake of Zion.... 3,153 20 To the Church Association of Wasatch Stake of Zion.... 6,044 90
To the Church Association of Salt Lake Stake of Zion... 32,702 70
To the Church Association of Tooele Stake of Zion. 4,591 10J4
To the Church Association of Juab Stake of Zion. 3,049 03
To the Church Association of Utah Stake of Zion. 25,000 00
To the Church Association of Sanpete Stake of Zion.... 6,992 13
To the Church Association of Sevier Stake of Zion. ...... 15,445 50
To the Church Association of Millard Stake of Zion. 14,083 89
To the Church Association of Beaver Stake of Zion. 6,980 36
To the Church Association of Panguitch Stake of Zion.. 8,137 50 To the Church Association of St. George Stake of Zion.. 28,638 41
To the Church Association of Kanab Stake of Zion. 38,185 77
Total.§268,982 39^
“The members of the said stake corporations are members of the Church of Jesus Christ of Latter-Day Saints, and it is claimed by the defendants and denied by plaintiffs that they were substantially the original donors of said property in their respective stakes. The Church of Jesus Christ of Latter-Day Saints was a corporation for the purposes set out in the act incorporating said church at the time the act of Congress of 1887, hereinbefore set out, took effect, and has claimed to exist as a corporation ever since that time.
“The tithing-house and grounds, as hereinbefore set out, are not, and have never been, used as a place of worship or parsonage connected therewith, or as ■ burial ground, nor are they appurtenant to any thereof. The portion of the third tract of land set out in the first part of this agree*381ment as the ‘Gardo House and Grounds,’ and the historian’s office and grounds, wbicb is known as the ‘ Historian’s Office and Grounds,’ comprises a tract about 8 by 10 rods. The building thereon is a three-story adobe building, about 35 feet by 45 feet. The grounds of the Gardo house and the grounds of the historian’s office are separated by a terrace, and for a part of the way by an evergreen hedge. The historian’s office and tract has been used as the office and residence of the historian of said church, and as a depository for the records of said church, and for library purposes, and has been so used since prior to 1862. For the purpose of this motion the probable value of the real estate herein described is' estimated as follows: (1) The Temple and Tabernacle block, one hundred and fifty thousand dollars; (2) the tithing-house and grounds, twenty-five thousand dollars; (3) the portion of tract three, known as the ‘Gardo House .and Grounds,’ fifty thousand dollars; (4) the portion of tract three, known as the ‘Historian’s Office and Grounds,’ ten thousand dollars.”
From these facts it sufficiently appears that the defunct corporation has in its possession real property in value far exceeding $50,000, the limit fixed by the act of Congress of 1862, and that a portion of it is not a building or the grounds appurtenant thereto held for the purpose of the worship of God, or the parsonages connected therewith, or burial 'ground, and that the title to a large portion of the same property was acquired subsequently to the time the act of 1862 took pffect.
In deciding this motion we are not called upon to finally determine the rights of the parties with respect to the property involved in this case. Such rights will be decided as they ultimately appear. And if the receiver appointed shall claim a right to the possession of any property as receiver, to which third parties also claim a right, the issue rvill then be determined. We are of the opinion that the complainant’s motion for the appointment of a receiver should be allowed. An order will be made to that effect, in accordance with the prayer of the bill.
Borekan, J., and Henderson, J., concurred.